CL Brdet Wb |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Camden Vicinage

 

UNITED STATES OF AMERICA, )
}  1:18-cv-08924-RMB-JS

Plaintiff, )

)

v, )

)

JOSEPH DEMAIO, ef al., )

Defendants,

)

ORDER

Upon the motion for default judgment filed by the Plaintiff, United States of America,
against Defendants, Joseph DeMaio, and Sun National Bank N.A., the Court hereby ORDERS,
ADJUDGES, and DECREES that:

A. The United States of America’s motion for default judgment is GRANTED
pursuant to Federal Rule of Civil Procedure 55(b)(2); and it is further adjudged, ordered, and
decreed that

B. Defendant Joseph DeMaio is the 100% owner of the real property (the “Real
Property”) described in Count 17 of the United States’ Complaint (Docket No. 1) and the United
States’ tax liens described therein attach to his 100% interest in that property; and it is further
adjudged, ordered, and decreed that

C. Defendant Joseph DeMaio has disclaimed any interest to the proceeds of the sale
of the Real Property by failing to respond and defaulting in this action; and it is further adjudged,

ordered, and decreed that

 
D. Defendant Sun National Bank N.A. does not have any interest in the Real Property;
and it is further adjudged, ordered, and decreed that
E, Defendant Sun National Bank N.A. has disclaimed any interest to proceeds of the

sale of the Real Property by failing to respond and defaulting in this action.

ENTERED: ae Matwetee ©

RENEE M. BUMB

3 g NA / U.S. DISTRICT JUDGE

 

 
